DETAILED ACTION
“Manual Binding Tool”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Brittan Glad on Friday February 12, 2021.
The application has been amended as follows: 
In claim 1, line 6: please replace “formed so as to be capable of setting” with -- formed so as to be configured for setting--
In claim 1, line 8: please replace “capable of positionally shifting” with --configured for positionally shifting--
In claim 1, line 10: please replace “capable of pulling” with --configured for pulling--
In claim 1, line 14: please replace “capable of holding” with --configured for holding--
In claim 1, line 17: please replace “capable of positionally shifting” with --configured for positionally shifting--
In claim 1, line 29: please replace “capable of securing” with --configured for securing--
In claim 1, line 34: please replace “capable of positionally shifting” with --configured for positionally shifting--
In claim 1, line 36: please replace “capable of releasing a hold” with --configured for releasing a hold--
In claim 7, lines 6 and 7: please replace “capable of disconnecting” with --configured for disconnecting--
In claim 8, line 3: please replace “capable of disconnecting” with --configured for disconnecting--

Allowable Subject Matter
Claims 1-4, 7-8, and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, as presently set forth, defines:
a switching lever capable of positionally shifting relative to the tool body to switch operation of the first operating means between operation of the tightening mechanism and a securing mechanism, the switching lever:
mounted on the first operating means via a pivot pin;
Page 3 of 13Application No.: 16/093,432Docket No. DP323958USconfigured to, when the first operating means is in a non-operating position, rotatably shift relative to the first operating means and about the pivot pin from a first switching-operation position to a second switching-operation position; and 
5configured to, when the first operating means is positionally shifted between the non-operating position and an operating position, positionally shift relative to the tool body and not positionally shift relative to the first operating means; 
and also requires that:
the securing mechanism capable of securing a 10portion of the second end of the band part, which passes through the setting part, to the first end of the band part in response to positionally shifting the switching lever.
A variety of references have been identified that include a first operating tool which, when displaced, facilitates operation of a band tightening mechanism, and a second operating tool (i. e. “switching lever”) mounted on the first operating means. One such reference is Marelin (US 2017/0015449); in the manual binding tool of Marelin, a first operating tool (112) is displaced to facilitate tightening of a band (¶0050). Many similar references utilize a “switching lever” to actuate a cutting mechanism, including: Hillegonds et al (US 2007/0089801), Finzo (US 2002/0179175), and Rancour et al (US 4,947,901). Other protruding levers are present in references such as: Koons et al (US 7,059,362) where lever (26B) is used to release hydraulic pressure (col. 7, ln. 37-50) and Sakamoto (US 5,167,265) where switching lever (116) is operated to release guide member (76; col. 16, ln. 53-56).
In all of the references identified above, a securing operation takes place automatically after a tightening operation is complete - detent mechanisms or other fastening means are automatically operated once a pre-specified band tension has been reached. No provision is made for “a securing mechanism capable of securing a portion of the second end of the band part, which passes through the setting part, to the first end of the band part in response to positionally shifting the switching lever.” in addition to all other features present in independent claim 1.
The provision of a switching lever that can be operated at any time during the tightening process is advantageous because this prevents fastening/cutting if the band is not deemed by the operator to be tight enough, and prevents fastening/cutting when the band is tightened too much. Because the structural differences of the instant .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and cited to show bundling tools with similar structure to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Katie L. Parr/Examiner, Art Unit 3725 

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725